Citation Nr: 1726455	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  08-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for service-connected major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active military service from June 1971 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for major depressive disorder, evaluated as noncompensable (0 percent disabling).  The Veteran appealed the issue of entitlement to an initial compensable evaluation.

In August 2012, the Board remanded the claim for additional development.

In April 2013, the RO granted the claim, to the extent that it assigned a 40 percent rating.  Since this increase did not constitute a full grant of the benefit sought, the initial increased evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In June 2016, the Board again remanded the claim for additional development.

In February 2017, the Veteran was afforded a hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2015).


FINDINGS OF FACT

1.  The level of the Veteran's psychiatric disability at entry into service is not ascertainable in terms of the rating schedule.

2.  The Veteran's service connected psychiatric disability does not cause total social and occupational impairment.


CONCLUSION OF LAW

Criteria for a 70 percent rating, without any aggravation deduction, for major depressive disorder have been met; but the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.22, 4.130, Diagnostic Code (DC) 9434 (2016). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2011, the RO granted service connection for major depressive disorder, evaluated as noncompensable.  The RO determined that the Veteran had a mood disorder that preexisted his service, but that it had been aggravated by his service.  Citing July 2011 VA examination report; see 38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306 (2016).  The RO further determined that overall, the Veteran's acquired psychiatric disability was 50 percent disabling, but that when the degree of aggravation was taken into consideration, his disability evaluation had to be reduced to noncompensable.  Citing July 2011 VA examination report; see 38 C.F.R. § 4.22 (2016).

The Veteran appealed the issue of entitlement to an initial compensable evaluation.  In April 2013, the RO granted the claim, to the extent that it assigned a 40 percent rating.  In this regard, although the applicable regulation for rating mental disorders, 38 C.F.R. § 4.130, does not provide for a 40 percent evaluation, the RO determined that the Veteran's overall impairment was 70 percent disabling, and that a 40 percent evaluation was warranted because 30 percent of his impairment was due to his preexisting acquired psychiatric disorder.  38 C.F.R. § 4.22.    

Under 38 C.F.R. § 4.22 ("Rating of disabilities aggravated by active service"):

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service, whether the particular condition was noted at the time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary therefore, in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  The resulting difference will be recorded on the rating sheet.  If the degree of disability at the time of entrance into the service is not ascertainable in terms of the schedule, no deduction will be made.

A review of the April 2013 VA mental disorders disability benefits questionnaire (DBQ) that was the basis for the RO's April 2013 decision shows that the examiner concluded that the Veteran's preexisting depression had been aggravated by his service, that the natural progression of his depression would have been in the mild-to-moderate range, and that his current symptoms were severe.  However, the examiner did not provide any responses to the questions in Part 6 of the DBQ, in which examiners are requested to provide a baseline level of severity for the disability in issue.  

In summary, in evaluations under 38 C.F.R. § 4.22, a baseline level of severity of the preexisting condition, prior to service, is of critical importance. 

The Board has reviewed the evidence of record, but notes that no psychiatric treatment records are of record from prior to the Veteran entering into service, and there are no records of any psychiatric treatment being administered while the Veteran was in service.  The enlistment physical and the medical history survey that was completed in conjunction with it note that the Veteran had a nervous stomach as well as depression and excessive worry which were attributed to problems with his parents.  However, there is no specific delineation of any symptoms.

Thus, the Board does not find that any basis upon which a baseline level of disability could be established as using the rating schedule as required by 38 C.F.R. § 4.22.

VA examiners in 2011 and 2013 found the Veteran's psychiatric disability to be mild to moderate, but such a general assertion does not identify any of the symptomatology the Veteran was allegedly experiencing at entry into service, and therefore it is unclear how the baseline level of disability existing at the time of entrance into active service could be established in terms of the rating schedule.

While retrospective opinions may be utilized in some instances, the Board does not find any evidence from around the time of the Veteran's entry into service that could be used to evaluate his baseline at that time pursuant to the rating schedule.

Because such a determination cannot be made, the Veteran is entitled to the entirety of the psychiatric disability, which is currently rated at 70 percent.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

In this case, the evidence shows that the Veteran continues to have some family contact, communicating with his mother multiple times per week.  As such, he is not found to be totally socially impaired.  As such, a rating in excess of 70 percent is denied.  However, no deduction should be taken from the 70 percent rating that is assigned.


ORDER

A 70 percent rating for the Veteran's major depressive disorder, with no deductions for aggravation, but no higher, is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


